Name: 2005/620/EC: Commission Decision of 18 August 2005 amending Annex II to Council Decision 79/542/EEC as regards imports of fresh meat from Argentina and Russia (notified under document number C(2005) 3147) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  animal product;  America;  international trade;  agricultural activity;  tariff policy;  health
 Date Published: 2006-12-12; 2005-08-20

 20.8.2005 EN Official Journal of the European Union L 216/11 COMMISSION DECISION of 18 August 2005 amending Annex II to Council Decision 79/542/EEC as regards imports of fresh meat from Argentina and Russia (notified under document number C(2005) 3147) (Text with EEA relevance) (2005/620/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular Article 8(1) and (4) thereof, Whereas: (1) Part 1 of Annex II to Council Decision 79/542/EEC of 21 December 1979 drawing up a list of third countries or parts of third countries, and laying down animal and public health and veterinary certification conditions, for importation into the Community of certain live animals and their fresh meat (2) sets out a list of third countries and parts of third countries from which Member States are authorised to import certain live animals and their fresh meat. (2) The territory of AR-4 in Argentina is free from foot-and-mouth disease without vaccination. That is correctly reflected under the specific conditions listed in Part 1 of Annex II to Decision 79/542/EEC under which the use of veterinary certificates BOV, OVI, RUW and RUF is authorised for that territory. However, the list of third countries and parts thereof in Part 1 of Annex II to that Decision as shown in the row relevant to the territory of AR-4 is not consistent with that. Therefore RUW and RUF should be inserted in that row for clarity and consistency. (3) The date of application relevant to the geographic and timing restrictions concerning the territory of AR-8 has been incorrectly stated and may lead to confusion. For the sake of clarity the date of application in the specific conditions table for the unauthorised period should be corrected to 17 March 2005. (4) The Murmansk region of Russia is authorised for importation to the Community meat of farmed non-domestic animals other than suidae and solipeds. Russia has asked the Commission to include the Yamalo-Nenets autonomous area in the list of third countries or parts thereof from which the fresh meat of farmed reindeer may be imported into the Community. (5) Following that request a mission was carried out in the Yamalo-Nenets autonomous area by the Food and Veterinary Office (FVO) from 22 to 26 November 2004. The conclusion of that mission is that the animal health situation in the area is satisfactory and that the competent veterinary authority provides appropriate guarantees as regards compliance with Community legislation, in particular the items mentioned in Article 8 paragraph 1 of Directive 2002/99/EC. Furthermore, Russia provided an action plan addressing all the recommendations of the mission report in a satisfactory way. (6) It is therefore appropriate to list the Yamalo-Nenets autonomous area as being authorised to import into the Community the fresh meat of farmed non-domestic animals other than suidae and solipeds. (7) Part 1 of Annex II to Decision 79/542/EEC should be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Part 1 of Annex II to Decision 79/542/EEC is replaced by the text in the Annex to this Decision. Article 2 This Decision shall enter into force on the 30th day following its publication in the Official Journal of the European Union. It shall apply immediately. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 August 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 146, 14.6.1979, p. 15. Decision as last amended by Commission Decision 2005/234/EC (OJ L 72, 18.3.2005, p. 35). ANNEX ANNEX II (Fresh meat) PART 1 List of third countries or parts thereof (1) Country Code of Territory Description of territory Veterinary certificate Specific conditions Model(s) SG 1 2 3 4 5 6 AL  Albania AL-0 Whole country  AR  Argentina AR-0 Whole country EQU AR-1 The Provinces of Buenos Aires, Catamarca, Corrientes, Entre RÃ ­os, La Rioja, Mendoza, Misiones, NeuquÃ ©n, RÃ ­o Negro, San Juan, San Luis, Santa Fe y TucumÃ ¡n BOV A 1 and 2 AR-2 La Pampa and Santiago del Estero BOV A 1 and 2 AR-3 CÃ ³rdoba BOV A 1 and 2 AR-4 Chubut, Santa Cruz and Tierra del Fuego BOV, OVI, RUW, RUF AR-5 Formosa (only the territory of RamÃ ³n Lista) and Salta (only the department of Rivadavia) BOV A 1 and 2 AR-6 Salta (only the departments of General JosÃ © de San MartÃ ­n, OrÃ ¡n, Iruya, and Santa Victoria) BOV A 1 and 2 AR-7 Chaco, Formosa (except the territory of RamÃ ³n Lista), Salta (except the departments of General JosÃ © de San MartÃ ­n, Rivadavia, OrÃ ¡n, Iruya, and Santa Victoria), Jujuy BOV A 1 and 2 AR-8 Chaco, Formosa, Salta, Jujuy, with the exception of the buffer area of 25 Km from the border with Bolivia and Paraguay that extends from the Santa Catalina District in the Province of Jujuy, to the Laishi District in the Province of Formosa BOV A 1 and 2 AR-9 The buffer area of 25 Km from the border with Bolivia and Paraguay that extends from the Santa Catalina District in the Province of Jujuy, to the Laishi District in the Province of Formosa  AU  Australia AU-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW BA  Bosnia Herzegovina BA-0 Whole country  BG  Bulgaria BG-0 Whole country EQU BG-1 The provinces of Varna, Dobrich, Silistra, Choumen, Targovitchte, Razgrad, Rousse, V.Tarnovo, Gabrovo, Pleven, Lovetch, Plovdic, Smolian, Pasardjik, Sofia district, Sofia city, Pernik, Kustendil, Blagoevgrad, Vratza, Montana and Vidin BOV, OVI RUW, RUF BG-2 The provinces of Bourgas, Jambol, Sliven, Starazagora, Hasskovo, Kardjaliand and the 20-km-wide corridor on the border with Turkey  BH  Bahrain BH-0 Whole country  BR  Brazil BR-0 Whole country EQU BR-1 States of ParanÃ ¡, Minas Gerais (except regional delegations of Oliveira, Passos, SÃ £o GonÃ §alo de Sapucai, Setelagoas and BambuÃ ­), SÃ £o Paulo, EspÃ ­ritu Santo, Mato Grosso do Sul (except for the municipalities of Sete Quedas, Sonora, Aquidauana, Bodoqueno, Bonito, Caracol, Coxim, Jardim, Ladario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde of Mato Grosso and CorumbÃ ¡), Santa Catarina, Goias and the regional units of Cuiaba (except for the municipalities of San Antonio de Leverger, Nossa Senhora do Livramento, Pocone and BarÃ £o de MelgaÃ §o), Caceres (except for the municipality of Caceres), Lucas do Rio Verde, Rondonopolis (except for the municipality of Itiquiora), Barra do GarÃ §a and Barra do Burges in Mato Grosso BOV A 1 and 2 BR-2 State of Rio Grande do Sul BOV A 1 and 2 BR-3 State of Mato Grosso do Sul, municipality of Sete Quedas BOV A 1 and 2 BW  Botswana BW-0 Whole country EQU, EQW BW-1 The veterinary disease control zones 5, 6, 7, 8, 9 and 18 BOV, OVI, RUF, RUW F 1 and 2 BW-2 The veterinary disease control zones 10, 11, 12, 13 and 14 BOV, OVI, RUF, RUW F 1 and 2 BY  Belarus BY-0 Whole country  BZ  Belize BZ-0 Whole country BOV, EQU CA  Canada CA-0 Whole country BOV, OVI, POR, EQU, SUF, SUW RUF, RUW G CH  Switzerland CH-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW CL  Chile CL-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF CN  China (People's Republic of) CN-0 Whole country  CO  Colombia CO-0 Whole country EQU CO-1 The zone included within the borderlines from the point where the MurrÃ ­ River flows into the AtratÃ ³ River, downstream along the AtratÃ ³ River to where it flows into the Atlantic Ocean from this point to the Panamanian border following the Atlantic coastline to Cabo TiburÃ ³n; from this point to the Pacific Ocean following the Columbian-Panamanian border; from this point to the mouth of the Valle River along the Pacific coast and from this point along a straight line to the point where the MurrÃ ­ River flows into the AtratÃ ³ River BOV A 2 CO-3 The zone included within the borderlines from the mouth of the SinÃ º River on the Atlantic Ocean, upstream along the SinÃ º River to its headwaters of Alto Paramillo, from this point to Puerto Rey on the Atlantic Ocean, following the borderline between the Department of Antiquia and CÃ ³rdoba, and from this point to the mouth of the SinÃ º River along the Atlantic coast BOV A 2 CR  Costa Rica CR-0 Whole country BOV, EQU CS  Serbia and Montenegro (2) CS-0 Whole country BOV, OVI, EQU CU  Cuba CU-0 Whole country BOV, EQU DZ  Algeria DZ-0 Whole country  ET  Ethiopia ET-0 Whole country  FK  Falkland Islands FK-0 Whole country BOV, OVI, EQU GL  Greenland GL-0 Whole country BOV, OVI, EQU, RUF, RUW GT  Guatemala GT-0 Whole country BOV, EQU HK  Hong Kong HK-0 Whole country  HN  Honduras HN-0 Whole country BOV, EQU HR  Croatia HR-0 Whole country BOV, OVI, EQU, RUF, RUW IL  Israel IL-0 Whole country  IN  India IN-0 Whole country  IS  Iceland IS-0 Whole country BOV, OVI, EQU, RUF, RUW KE  Kenya KE-0 Whole country  MA  Morocco MA-0 Whole country EQU MG  Madagascar MG-0 Whole country  MK  Former Yugoslav Republic of Macedonia (3) MK-0 Whole country OVI, EQU MU  Mauritius MU-0 Whole country  MX  Mexico MX-0 Whole country BOV, EQU NA  Namibia NA-0 Whole country EQU, EQW NA-1 South of the cordon fences which extend from Palgrave Point in the west to Gam in the east BOV, OVI, RUF, RUW F 2 NC  New Caledonia NC-0 Whole country BOV, RUF, RUW NI  Nicaragua NI-0 Whole country  NZ  New Zealand NZ-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW PA  PanamÃ ¡ PA-0 Whole country BOV, EQU PY  Paraguay PY-0 Whole country EQU PY-1 Chaco central and San Pedro areas BOV A 1 and 2 RO  Romania RO-0 Whole country BOV, OVI, EQU, RUW, RUF RU  Russia RU-0 Whole country  RU-1 Region of Murmansk, Yamalo-Nenets autonomous area RUF SV  El Salvador SV-0 Whole country  SZ  Swaziland SZ-0 Whole country EQU, EQW SZ-1 Area west of the red line  fences which extends northwards from the river Usutu to the frontier with South Africa west of Nkalashane, BOV, RUF, RUW F 2 SZ-2 The veterinary foot and mouth surveillance and vaccination control areas as gazetted as a Statutory Instrument under legal notice number 51 of 2001 BOV, RUF, RUW F 1 and 2 TH  Thailand TH-0 Whole country  TN  Tunisia TN-0 Whole country  TR  Turkey TR-0 Whole country  TR-1 The provinces of Amasya, Ankara, Aydin, Balikesir, Bursa, Cankiri, Corum, Denizli, Izmir, Kastamonu, Kutahya, Manisa, Usak, Yozgat and Kirikkale EQU UA  Ukraine UA-0 Whole country  US  United States US-0 Whole country BOV, OVI, POR, EQU, SUF, SUW, RUF, RUW G UY  Uruguay UY-0 Whole country EQU BOV A 1 and 2 OVI A 1 and 2 ZA  South Africa ZA-0 Whole country EQU, EQW ZA-1 The whole country except:  the part of the foot-and-mouth disease control area situated in the veterinary regions of Mpumalanga and Northern provinces, in the district of Ingwavuma of the veterinary region of Natal and in the border area with Botswana east of longitude 28 °, and  the district of Camperdown, in the province of KwaZuluNatal BOV, OVI, RUF, RUW F 2 ZW  Zimbabwe ZW-0 Whole country   = No certificate laid down and fresh meat imports are prohibited (except for those species where indicated in the line for the whole country). Specific conditions referred to in column 6 1  : Geographic and timing restrictions: Code of Territory Veterinary certificate Time period/dates for which importation into the Community is authorised or not authorised in relation to dates of slaughter/killing of animals from which the meat was obtained Model SG AR-1 BOV A Before and including 31 January 2002 Not authorised After and including 1 February 2002 Authorised AR-2 BOV A Before and including 8 March 2002 Not authorised After and including 9 March 2002 Authorised AR-3 BOV A Before and including 26 March 2002 Not authorised After and including 27 March 2002 Authorised AR-4 BOV, OVI, RUW, RUF  Before and including 28 February 2002 Not authorised After and including 1 March 2002 Authorised AR-5 BOV A From 1 February 2002 to 10 July 2003 (inclusive) Authorised After and including 11 July 2003 Not authorised AR-6 BOV A From 1 February 2002 to 4 September 2003 (inclusive) Authorised After and including 5 September 2003 Not authorised AR-7 BOV A From 1 February 2002 to 7 October 2003 (inclusive) Authorised After and including 8 October 2003 Not authorised AR-8 BOV A Before and including 17 March 2005 see AR-5, AR-6 and AR-7 for periods when the specific territories within the area referred to in AR-8 were not authorised After and including 18 March 2005 Authorised BR-2 BOV A Before and including 30 November 2001 Not authorised After and including 1 December 2001 Authorised BR-3 BOV A Before and including 31 October 2002 Authorised After and including 1 November 2002 Not authorised BW-1 BOV, OVI, RUW, RUF A Before and including 7 July 2002 Not authorised After and including 8 July to 22 December 2002 Authorised After and including 23 December 2002 to 6 June 2003 Not authorised After and including 7 June 2003 Authorised BW-2 BOV, OVI, RUW, RUF A Before and including 6 March 2002 Not authorised After and including 7 March 2002 Authorised PY-1 BOV A Before and including 31 August 2002 Not authorised After and including 1 September 2002 to 19 February 2003 Authorised After and including 20 February 2003 Not authorised SZ-2 BOV, RUF, RUW A Before and including 3 August 2003 Not authorised After and including 4 August 2003 Authorised UY-0 BOV, OVI A Before and including 31 October 2001 Not authorised After and including 1 November 2001 Authorised 2  : Category restrictions No offal authorised (except, in the case of bovine species, diaphragm and masseter muscles). (1) Without prejudice to specific certification requirements provided for by Community agreements with third countries. (2) Not including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999. (3) Former Yugoslav Republic of Macedonia; provisional code that does not affect the definitive denomination of the country to be attributed after the conclusion of the negotiations currently taking place in the United Nations.  = No certificate laid down and fresh meat imports are prohibited (except for those species where indicated in the line for the whole country).